Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and RCE of 01 February 2021. Claims 1-23 are pending and have been considered as follows. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Carter on 22 February 2021.
The application has been amended as follows: 

	Claims should be amended as follows-

3. (Currently Amended) The IMS of claim 1, wherein the space-time resource allocation algorithm is further configured to, prior to the determination of the solution space for each of the one or more traversing requests: 
determine a processing sequence for the one or more traversing requests based on a traversing request failure count of each of the one or more traversing requests, and wherein the determination of the solution space for each of the one or more traversing 

21. (Currently Amended) The IMS according to claim 1, wherein the space-time allocation algorithm is a BPF algorithm that determines placement of the parallelepipeds representing each of the one or more CAV trajectories within the three dimensions of the space-time resource model to maximize intersection traffic throughput through the intersection.
22. (Currently Amended) The IMS according to claim 21, wherein travel delay (T) for each CAV moving through the intersection is represented by
T=At-Et+Td/Rs-Td/Ts, wherein 9Attorney Docket No.: 064731.1203 App. Ser. No.: 16/193,818 
Et and At are earliest entry time and reserved entry time for entering the intersection, respectively, Td is traversing distance in the intersection with CAV length included [[zone]], Rs and Ts are reserved speed and target speed within the intersection, respectively.
23. (Currently Amended) The IMS according to claim 1, wherein the space-time allocation algorithm is a BPF algorithm including a first phase to construct a set of the one or more traversing requests, a second phase to determine a processing sequence for the one or more traversing requests, and a third phase to calculate the [[BPF]] solution space.
Allowable Subject Matter
Claims 1-23 are pending and allowed.



The closest prior art of Jin (Non-Patent Literature, “Advanced Intersection Management for Connected Vehicles Using a Multi-Agent Systems Approach”) teaches Intelligent Transportation System (ITS) technology being used to lower vehicle emissions and fuel consumption, in addition to reducing traffic congestion, smoothing traffic flow, and improving roadway safety. As wireless communication advances, connected-vehicles-based Advanced Traffic Management Systems (ATMS) have gained significant research interest due to their high potential. In this study, we examine the concept of ATMS for connected vehicles using a multi-agent systems approach, where both vehicle agents and an intersection management agent can take advantage of real-time traffic information exchange. This dynamic strategy allows an intersection management agent to receive state information from vehicle agents, reserve the associated intersection time-space occupancies, and then provide feedback to the vehicles. The vehicle agents then adjust their trajectories to meet their assigned time slot. Based on preliminary simulation experiments, the proposed strategy can significantly reduce fuel consumption and vehicle emissions compared to traditional signal control systems.
Further, Geng (CN103177596A) teaches a self-control system for intersections, which includes a traffic manager and at least one vehicle driving assistance device, and the traffic manager and the vehicle driving assistance device communicate wirelessly through a wireless communication network , The on-board driving assistance device is used to transmit vehicle status information and traffic request information to the traffic 
Still further, Hashisho (US20190086219A1) teaches a method is provided for generating a route from an origin to a destination factoring in the time dimension. Methods may include: receiving an indication of an origin and a destination; determining potential routes from the origin to the destination, where each route includes a sequence of nodes with road segments in between; determining, for each sequence of nodes, an anticipated time at which point each node in the sequence would be reached by a vehicle traveling along the respective route; determining, for each sequence of nodes, the availability of each node in the sequence at the anticipated time each node in the sequence would be reached; and establishing a recommended route between the origin and the destination according to the availability of each of the sequence of nodes in the sequence at the time each node in the sequence would be reached.
Still further, Mudalige (US20130304279A1) teaches a system and method for efficiently and continuously allowing vehicles to travel through an intersection. The method includes broadcasting a synchronization signal to all vehicles that will be entering the intersection and broadcasting an intersection flow time to all of the vehicles 

In regards to independent claims 1 and 11; Jin, Geng, Hashisho and Mudalige taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

(with respect to claim 1)
receive one or more traversing requests from one or more Connected Autonomous Vehicles (CAVs) within a request zone of an intersection, wherein each of the one or more traversing requests corresponds to a respective CAV of the one or more CAVs; 
determine a Best Parallelepiped Fit (BPF) solution space comprising one or more CAV trajectories of each respective CAV for each of the one or more traversing requests in a space-time resource model of the intersection, the space-time resource model includes three dimensions including a time dimension and two-dimensional space and each of the one or more CAV trajectories of each respective CAV is 
find a CAV trajectory allocation in the space-time resource model for each of the one or more traversing requests based on the solution space of each respective CAV and each solution space of each of the other respective CAVs; and 3Attorney Docket No.: 064731.1203 App. Ser. No.: 16/193,818 
when one or more CAV trajectory allocations have been found, send an approved reservation to each CAV corresponding to each of the one or more CAV trajectory allocations that have been found, such that each CAV is instructed to move through the intersection as specified in the approved reservation.

(with respect to claim 11)
receiving, by an intersection management system (IMS), one or more traversing requests from one or more Connected Autonomous Vehicles (CAVs) within a request zone of an intersection, wherein each of the one or more traversing requests corresponds to a respective CAV of the one or more CAVs; 
determining, by the IMS, a Best Parallelepiped Fit (BPF) solution space comprising one or more CAV trajectories of each respective CAV for each of the one or more traversing requests in a space-time resource model of the intersection, wherein each of the one or more CAV trajectories of each respective CAV is represented by a parallelepiped comprising a traversing time, a traversing speed, and a CAV size; 6Attorney Docket No.: 064731.1203 App. Ser. No.: 16/193,818 
finding, by the IMS, a CAV trajectory allocation in the space-time resource model for each of the one or more traversing requests based on the solution space of each respective CAV and each solution space of each of the other respective CAVs; 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/S.M./           Examiner, Art Unit 3667        

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667